Citation Nr: 0836321	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  01-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, with post-traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
May 1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied a claim for a rating in excess of 10 percent for 
residuals of a fracture of the left ankle.  In June 2000, the 
veteran appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  Thereafter, in a June 2001 rating 
decision, the RO re-characterized the service-connected 
disability as residuals of a fracture of the left ankle with 
traumatic arthritis, and increased the evaluation from 10 
percent to 20 percent disabling, effective May 31, 2000.  

In an October 2001 decision, in pertinent part, the Board 
granted a rating of 20 percent for residuals of a fracture of 
the left ankle prior to May 31, 2000, but denied a rating in 
excess of 20 percent for residuals of a fracture of the left 
ankle.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  Pursuant to a Joint Motion for Partial Remand, in 
July 2003, the Court vacated the part of the Board's decision 
that denied an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with arthritis and an 
evaluation in excess of 20 percent for residuals of a left 
ankle fracture prior to May 31, 2000.  In light of the 
Court's order, the issue is as stated on the title page.  In 
August 2003, the Board remanded the case to the RO for 
further development.  

By decision of July 2005, the Board denied the claim for a 
rating in excess of 20 percent for residuals of a fracture of 
the left ankle with traumatic arthritis.  The veteran 
appealed the Board decision to the Court.  By a March 2008 
Memorandum Decision, the Court vacated the Board's July 2005 
decision and remanded the matter to the Board for 
readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.  


REMAND

As pointed out in the Court's March 2008 memorandum decision, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The Court's decision concluded 
that VA did not satisfy the notice requirements of the VCAA 
in connection with the instant appeal.  

The Court's memorandum decision noted that the RO did furnish 
a notice letter to the veteran in December 2003 in connection 
with the claim for an increased rating for residuals of a 
fracture of the left ankle.  In the December 2003 VCAA notice 
letter, the RO informed the veteran that "[a] claim for an 
increase in service connection for a particular disability is 
complete when there is evidence that shows your service-
connected disability has gotten worse."  More recent holdings 
of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and in Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007) clearly indicate that VCAA 
notice specifically pertaining to the degree of disability 
and effective dates should be furnished to claimants in 
increased rating cases.  In this case, the veteran was not 
provided VCAA notice pertaining to the degree of his 
disability.  

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Although the veteran was provided VCAA notice as to the need 
for evidence showing that his service-connected disability 
had gotten worse, he was not given notice as to the need for 
evidence of the effect that worsening has on his employment 
and daily life and as to the third and fourth prongs of the 
holding in Vazquez-Flores.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the Federal Circuit 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 19.9(a) (2) 
(ii), was invalid as contrary to the statutory authority, 38 
U.S.C.A. § 5103(b).  If, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  The Board must 
remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In the present appeal, the veteran was not provided with 
notice as required by either Vazquez-Flores or 
Dingess/Hartman.  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Moreover, there is the potential consideration of 
extraschedular basis for rating the disability, an issue 
raised on repeated occasions by the veteran and his 
representative.  See 38 C.F.R. § 3.321(b) (1).  Specifically, 
in his July 1999 notice of disagreement, the veteran 
maintained that the severity of the pain caused by his left 
ankle disabled him from normal work.  At his personal hearing 
in June 2000, the veteran testified that the evidence shows 
that the last time he worked was in 1990 due to the pain in 
his left ankle.  

It is the Board's judgment that the RO must contact the 
veteran to determine if he has any additional evidence that 
is relevant.  

The AOJ should review the order of the Court.  The AOJ should 
determine if a claim for TDIU has been filed.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice.  Specifically, 
the veteran should be advised of the 
evidentiary requirements for his 
increased rating claims as outlined by 
the Court in Vazquez-Flores v. Peake and 
Dingess/Hartman, cited above.  

2.  The AOJ should schedule the veteran 
for an adequate VA examination.  The 
report should address all functional 
impairment.  In addition, the examiner 
should determine whether the disability 
prevents the veteran from engaging in 
substantially gainful employment and 
whether the impairment results in marked 
interference with employment or frequent 
periods of hospitalization. 

3.  After completing any additional 
development deemed necessary, the RO 
should determine whether the case should 
be referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
whether an extraschedular evaluation is 
warranted for the veteran's service-
connected residuals of a fracture of the 
left ankle, with traumatic arthritis.  
See 38 C.F.R. § 3.321(b) (1) (2007).  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




